       Case 1:18-cv-00080-DPM-JJV Document 29 Filed 10/18/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

CHARLES J. YOUNGBERG                                                               PLAINTIFF

V.                           CASE NO. 1:18-CV-0080-DPM-JJV

JOSHUA COLLUMS, Prosecuting
Attorney, Stone County; B J DAY,
Chief of Police, Mountain View;
AUTUMN R. CONRAD YOUNGBERG,
In Home Health Aide; and
JONATHAN ARNOLD,
Mountain View City Police                                                      DEFENDANTS

     SEPARATE DEFENDANTS BJ DAY AND JONATHAN ARNOLD’S ANSWER TO
                   PLAINTIFF’S AMENDED COMPLAINT

       Comes now. Separate Defendants, BJ Day and Jonathan Arnold, in their individual and

official capacities (hereinafter referred to as “City Defendants”), by and through counsel, Jenna

Adams, and for their Answer to Plaintiff’s Amended Complaint, state:

       1.      As plead, the allegations of the Amended Complaint are denied due to City

Defendants’ complete denial of any and all wrongdoing alleged.

       2.      City Defendants assert and reserve the right to file an Amended Answer or other

appropriate pleadings and to allege any affirmative defenses that might be available after a

reasonable opportunity to investigate the allegations set forth in Plaintiff’s Amended Complaint.

       3.      City Defendants specifically and expressly deny each and every allegation not

specifically and expressly admitted in this Answer.

       4.      City Defendants request a trial by jury on any issues remaining at that time.

                                 AFFIRMATIVE DEFENSES

       1.      The allegations of the Amended Complaint fail to state facts or a claim upon which

relief may be granted.
        Case 1:18-cv-00080-DPM-JJV Document 29 Filed 10/18/19 Page 2 of 3



        2.      City Defendants are entitled to tort, qualified, good faith, statutory, and punitive

damages immunity under all applicable doctrines of immunity pursuant to state and federal law,

including, but not limited to, Ark. Code Ann. § 21-9-301.

        3.      City Defendants plead all defenses, as found applicable, pursuant to Fed. R. Civ. P.

8(c).

        4.      City Defendants assert that Plaintiff’s rights were not violated.

        5.      City Defendants assert that there was probable cause to arrest Plaintiff.

        6.      City Defendants assert that to the extent Plaintiff sustained damages, the damages

are a direct and proximate result of Plaintiff’s own conduct.

        7.      City Defendants assert any applicable defenses under the Arkansas Civil Justice

Reform Act.

        8.      Defendants assert all defenses under the Prison Litigation Reform Act (P.L.R.A.),

42 U.S.C. § 1997e, including, but not limited to, the requirement for proof of physical injury, the

exhaustion of administrative remedies requirement, and the limitations on attorneys’ fees.

        9.      City Defendants assert that Plaintiff’s alleged damages did not occur as a result of

any policy or custom of the City of Mountain View, Arkansas.

        10.     City Defendants assert that punitive damages are not recoverable against a

municipality.

        11.     There has been no failure to train or supervise by any Defendant.

        12.     As deemed applicable, City Defendants assert the affirmative defenses of res

judicata, collateral estoppel, Rooker-Feldman and Heck v. Humphrey.

        13.     The City of Mountain View, Arkansas expressly denies that it can be held liable to

Plaintiff under the theory of respondeat superior.




                                                  2
       Case 1:18-cv-00080-DPM-JJV Document 29 Filed 10/18/19 Page 3 of 3



       14.     City Defendants assert failure of service and insufficiency of service of process.

       15.     City Defendants specifically reserve the right to amend or supplement this pleading

or plead further as defenses become apparent or available during the course of litigation.

       WHEREFORE, City Defendants respectfully request that this Court dismiss Plaintiff’s

Amended Complaint against them and for all other just and proper relief to which they are entitled.

                                              Respectfully submitted,

                                              SEPARATE DEFENDANTS
                                              BJ DAY AND JONATHAN ARNOLD
                                              JENNA ADAMS, ABA#2015082
                                              P.O. Box 38
                                              North Little Rock, AR 72115
                                              TELEPHONE: 501-978-6115
                                              FACSIMILE: 501-978-6558
                                              EMAIL: jenadams@arml.org

                                CERTIFICATE OF SERVICE

       I, Jenna Adams, hereby certify that on October 18, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will give notice to all participants;
and I further certify that I mailed the foregoing by U.S. Postal Service, Certified Mail, Return
Receipt Requested, to the following non CM/ECF participant:

       Via Certified Mail
       Charles Youngberg
       Stone County Detention Center
       P.O. Box 1317
       Mountain View, AR 72560


                                              JENNA ADAMS, ABA#2015082




                                                 3
